DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the application
Receipt of Applicant’s request for continued examination filed on March 29, 2021 is acknowledged.   
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 29, 2021 has been entered. 

Claims 1-32 are currently pending wherein claims 1-9 and 11-18 read on a cure in place liquid, claim 10 reads on a construction containing the claimed cure in place liquid, claims 19-30 read on a cure in place liquid, claim 31 reads on a construction comprising a cure in place liquid of claim 19, and claim 32 reads on a cure in place liquid.

Allowable Subject Matter
Claims 1-32 are allowed.
The following is an examiner’s statement of reasons for allowance:


Summary of claim 1:
A cure in place liquid comprising:
5-70 wt% of a bodying component comprising a non-acrylic base polymer having a molecular weight (Mw) of 1,000 to 500,000, selected from the group consisting of polyolefins, polyvinyl aromatics, polyurethanes, polycarbonates, polyesters, polyethers, and combinations thereof;
5-80 wt% of at least one structural diluent;
5-70 wt% of at least one radical addition diluent;
0-5.0 wt% of a first curative;
0-10 wt% of a second curative;
0-10 wt% photosensitizer; and 0-10 wt% stabilizer/process aid.

Summary of claim 19:
A cure in place liquid comprising:
20-80 wt% of a bodying component comprising a base polymer having a molecular weight (Mw) of 1,000 to 500,000, selected from the group consisting of polyolefins, polyvinyl aromatics, polyurethanes, polycarbonates, polyesters, polyethers, and combinations thereof;
5-50 wt% of at least one structural diluent;
10-80 wt% of at least one radical addition diluent;

0-4.0 wt% of a first curative;
0.01-10 wt% of a second curative; and
0-10.0 wt% stabilizer/process aid.

Summary of claim 32:
A cure in place liquid comprising:
5-70 wt% of a bodying component comprising a non-acrylic base polymer having a molecular weight (Mw) of 1,000 to 500,000, selected from the group consisting of polyolefins, polyvinyl aromatics, polyurethanes, polycarbonates, polyesters, polyethers, and combinations thereof;
5-80 wt% of at least one structural diluent;
5-70 wt% of at least one radical addition diluent;
0-5.0 wt% of a first curative;
0-10 wt% of a second curative;
0-10 wt% photosensitizer; and
0-10 wt% stabilizer/process aid,
wherein the bodying component and the radical addition diluent are selected to polymerize to a pressure sensitive adhesive in the presence of a first stimulus, and
wherein the pressure sensitive adhesive and the structural diluent are selected to crosslink in the presence of a second stimulus.

Masuko teaches a photosensitive adhesive (abstract) that contains an alkali-soluble polymer and a radiation polymerizable compound (0043).  Masuko teaches the molecular weight of the polymer to be from 5000-150000 (0046) wherein the polymer is a polyvinyl malemide (0048) (reading on a vinyl aromatic compound).  Masuko further teaches the radiation curable compound to include tetrahydrofurfuryl acrylate (0065) (as applicants cite in the specification as reading on the radical addition diluent) and trimethylolpropane triacrylate (0065) (as applicants cite in the specification as reading on the structural diluent).  Masuko teaches the monomers to be used in combinations of two or more (0071).  However, Masuko does not teach or fairly suggest the claimed cure in place liquid wherein the compounds are present in the composition in the claimed amounts and wherein the bodying component is one of the claimed compounds.

Kura teaches a photosensitive composition (abstract) having a molecular weight of less than 200,000 (abstract) and a monomeric compound having at least one olefinic double bond (abstract).  Kura teaches the polymer to be a polyimide (column 2, lines 47-54).  Kura teaches the monomeric compound to include 2-hydroxyethyl acrylate (column 8, lines 25-38) (as applicants cite in the specification as reading on a radical addition diluent) at a concentration of 2 to 200 parts based on 100 parts of the polymer (column 10, lines 31-35) (reading on 0.7-66.7%).  However, Kura does not teach or fairly suggest the claimed cure in place composition wherein the composition contains the claimed structural diluent and wherein the bodying component is one of the claimed compounds.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WHITELEY whose telephone number is (571)272-5203.  The examiner can normally be reached on 8 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 5712721098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JESSICA WHITELEY/Primary Examiner, Art Unit 1763